Exhibit 10.5




DigiSpace Holdings, Inc.

548 Market Street, Suite 18224

San Francisco, California, 94104

Telephone (604) 313-9344













September 1, 2011




Mr. Amish Shah, Mr. Jose Rivera

     and DigiSpace Solutions LLC

2534 State Street, Suite 436,

San Diego, California 92101




Dear Amish and Jose:




Re: Amendment of the August 3, 2011 agreement to acquire DigiSpace Solutions,
LLC




We write to confirm our discussion to amend our August 3, 2011 letter agreement
(the “Agreement”) relating to our purchase of all of your interests in DigiSpace
Solutions, LLC.  We agree as follows:




1.

The Closing Date, as defined in the Agreement, is hereby amended to September
30, 2011 or such earlier date as DigiSpace Holdings, Inc. may decide.




2.

Section 2.01(a) of the Agreement is deleted in its entirety and replaced with:




“a)

Two hundred thousand dollars ($200,000.00) cash, of which:




(i)

one hundred thousand dollars ($100,000.00) shall be paid on or before the
Closing Date,

(ii)

fifty thousand dollars ($50,000.00) shall be paid within 90 days after the
Closing Date, and

(iii)

fifty thousand dollars ($50,000.00) shall be paid within 180 days after the
Closing Date; and”




3.

The Vendors will serve as advisors to, and members of the Advisory Board of,
Bitzio, Inc. for the six month period commencing October 1, 2011 (the “Advisory
Period”), for which DigiSpace Holdings, Inc. or Bitzio, Inc. will pay the
Vendors combined fees equal to the lesser of:




a)

5% of the revenue of Bitzio, Inc. during the Advisory Period computed in
accordance with generally accepted accounting principles and payable within 5
days following














- 2 -







the date on which Bitzio, Inc. files its Quarterly Reports on Form 10-Q with the
Securities and Exchange Commission for each fiscal quarter that includes the
Advisory Period, and




b)

$300,000.00.




4.

All other terms and conditions of the Agreement are hereby ratified and
confirmed, and the terms, provisions and covenants thereof shall remain and
continue in full force and effect and the Agreement and this agreement shall be
read and construed as one instrument.




If the foregoing accurately reflects our agreement and is in accordance with
your understandings, please so indicate by signing this letter and returning it
to us at your earliest convenience.  Execution by all of the parties will
constitute a binding agreement between the parties in accordance with the terms
hereof.




Yours truly,




DIGISPACE HOLDINGS, INC.




/s/ Gordon C. McDougall

per Gordon C. McDougall, CEO










The foregoing agreement is accepted, approved and agreed to this _____ day of
September, 2011 by the undersigned:




/s/ Amish Shah

Amish Shah




/s/ Jose Rivera

Jose Rivera







DIGISPACE SOLUTIONS, LLC




/s/ Amish Shah

Authorized Signatory



